FILED
                           NOT FOR PUBLICATION
                                                                            JUN 29 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MANDREEL SMITH,                                  No. 14-56064

              Petitioner - Appellant,            D.C. No. 5:13-cv-02138-MMM-
                                                 SH
 v.

ELIN VALENZUELA,                                 MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                  Margaret M. Morrow, District Judge, Presiding

                        Argued and Submitted May 6, 2016
                              Pasadena, California

Before: KOZINSKI, W. FLETCHER, and GOULD, Circuit Judges.

      Mandreel Smith appeals from the district court’s order dismissing his federal

habeas petition as untimely under the one-year limitation period established in

28 U.S.C. § 2244(d). We have jurisdiction under 28 U.S.C. § 2253. We vacate and

remand.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        In 2010, the California Department of Corrections found Smith guilty of

distributing a controlled substance and stripped him of 180 days of good-time

credit. Smith filed successive administrative appeals, the last of which was denied

on March 10, 2011. After unsuccessfully appealing the administrative decision

through the California courts, Smith filed a federal habeas petition on October 30,

2013.

        The magistrate judge determined that § 2244(d)’s one-year limitation period

began to run on March 11, 2011, and recommended dismissing Smith’s petition as

untimely. The district court accepted the magistrate judge’s recommendation in a

one-paragraph order. We agree with the district court’s determination that Smith’s

one-year limitation period began to run on March 11, 2011. See Redd v. McGrath,

343 F.3d 1077, 1082 (9th Cir. 2003); Shelby v. Bartlett, 391 F.3d 1061, 1066 (9th

Cir. 2004). However, our case law requires the district court to consider a

petitioner’s equitable tolling arguments when the petitioner alleges facts that would

entitle him to relief. See United States v. Buckles, 647 F.3d 883, 892 (9th Cir.

2011); Brown v. Roe, 279 F.3d 742, 745 (9th Cir. 2002). Here, because there were

some circumstances consistent with Smith’s equitable tolling claims, the magistrate

judge and the district court should have done more than summarily reject them. We

therefore remand this case to the district court so that it may develop the factual


                                           2
record as it relates to Smith’s equitable tolling claims and consider in the first

instance whether Smith’s petition, with whatever tolling is appropriate, satisfies §

2244(d)’s one-year limitation period.

      VACATED and REMANDED.




                                           3